 Case 1:19-cr-10012-CBK Document 59 Filed 09/25/19 Page 1 of 2 PageID #: 117



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                               NORTHERN DIVISION


  UNITED STATES OF AMERICA,                CR 19-10012

                 Plaintiff,
                                           GOVERNMENT’S MOTION FOR
           vs.                             CONTINUANCE OF JURY TRIAL

  DUSTIN MARTIN KIRK, and
  SIOUXLAND LUMBER &
  MATERIALS, LLC,

                 Defendants.


      The United States of America, by and through Assistant United States

Attorney Jeremy Jehangiri, requests and moves this Court for a continuance of

the jury trial in the above-referenced matter.

      1.     Defendants Dustin Martin Kirk and Siouxland Lumber & Materials,

LLC were charged by Indictment, filed March 5, 2019, charging them with

Embezzlement and Theft from an Indian Tribal Organization.

      2.     The jury trial for the remaining counts for Dustin Martin Kirk is

currently set for September 24, 2019. (Doc 37).

      3.     The jury trial for Siouxland Lumber & Materials, LLC is currently

set for November 5, 2019.      (Doc 46).

      4.     The sentencing hearing for Defendant Kirk regarding Count 1 of the

Indictment is currently scheduled for May 11, 2020.   (Doc 58).

      5.     Pursuant to the plea agreement, a motion to dismiss the remaining

counts of the Indictment relating to Defendants Dustin Kirk and Siouxland
 Case 1:19-cr-10012-CBK Document 59 Filed 09/25/19 Page 2 of 2 PageID #: 118



Lumber and Materials, LLC will be made after Defendant Dustin Kirk is

sentenced on May 11, 2020.

      6.    AUSA Jehangiri has visited with counsel for the Defendant and

neither he nor his client object to a continuance.

      Therefore, based upon the foregoing, the United States hereby requests a

continuance of the pending counts in the above-entitled matter to a date after

May 11, 2020.

      Dated and electronically filed this 25th day of September, 2019.

                                     RONALD A. PARSONS, JR.
                                     United States Attorney


                                           /s/ JEREMY JEHANGIRI
                                     Jeremy Jehangiri
                                     Assistant United States Attorney
                                     P.O. Box 2638
                                     Sioux Falls, SD 57101-2638
                                     Telephone: (605)357-2353
                                     Facsimile: (605)330-4410
                                     E-Mail: jeremy.jehangiri@usdoj.gov




                                       [2]
